Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

Matter of A-B-, Respondent
Decided by Acting Attorney General January 14, 2021
U.S. Department of Justice
Office of the Attorney General
(1) Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018), did not alter the existing standard
for determining whether a government is “unwilling or unable” to prevent persecution
by non-governmental actors. The “complete helplessness” language used in Matter of
A-B- is consistent with the longstanding “unable or unwilling” standard, as the two are
interchangeable formulations.
(2) The concept of “persecution” under the Immigration and Nationality Act, 8 U.S.C.
§§ 1101(a)(42)(A), 1158(b)(1)(a), (b)(i), is premised on a breach of a home country’s
duty to protect its citizens. In cases where an asylum applicant is the victim of violence
or threats by non-governmental actors, and the applicant’s home government has made
efforts to prevent such violence or threats, failures in particular cases or high levels of
crime do not establish a breach of the government’s duty to protect its citizenry.
(3) The two-pronged test articulated by the Board of Immigration Appeals in Matter
of L-E-A-, 27 I&N Dec. 40, 43–44 (BIA 2017), is the proper approach for determining
whether a protected ground is “at least one central reason” for an asylum applicant’s
persecution, 8 U.S.C. § 1158(b)(1)(B)(i). Under this test, the protected ground: (1) must
be a but-for cause of the wrongdoer’s act; and (2) must play more than a minor
role—in other words, it cannot be incidental or tangential to another reason for the act.

BEFORE THE ACTING ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (the “Board”) to refer to me its decision in this case. With the case
thus referred, I hereby vacate the Board’s June 30, 2020 decision and remand
this case for review by a three-member panel consistent with this order.
In earlier proceedings in this case, Attorney General Jefferson
B. Sessions, III, clarified important issues concerning the interpretation of
the phrase “particular social group,” and corrected an erroneous decision of
the Board issued in 2014. See Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018).
Several courts of appeals have upheld that interpretation as reasonable and
within the Attorney General’s discretion.
See, e.g., Del Carmen
Amaya-De Sicaran v. Barr, 979 F.3d 210, 217 (4th Cir. 2020) (“The Attorney
General’s ruling in Matter of A-B- is not arbitrary and capricious.”);
Diaz-Reynoso v. Barr, 968 F.3d 1070, 1078–87 (9th Cir. 2020) (rejecting an
arbitrary-and-capricious challenge to Matter of A-B-); Scarlett v. Barr, 957
F.3d 316, 332–33 (2d Cir. 2020) (concluding that the Attorney General’s
199

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

interpretation of “persecution” is reasonable and that the “complete
helplessness to protect” formulation was not new but “is well grounded in
circuit precedents”); Amezcua-Preciado v. U.S. Att’y Gen., 943 F.3d 1337,
1344 (11th Cir. 2019) (“[W]e defer to the Attorney General’s interpretation
of the phrase ‘particular social group’ in A-B- because it is reasonable and
consistent with both the BIA’s and this Court’s prior precedent.”);
Gonzales-Veliz v. Barr, 938 F.3d 219, 233 (5th Cir. 2019) (“reject[ing] . . .
argument” that Matter of A-B- decision is arbitrary and capricious because
“A-B- did not constitute a change in policy” and “assuming arguendo that
A-B- can be read to constitute a change in policy, the Attorney General
adequately acknowledged and explained the reasons for the change”). The
opinion in Matter of A-B- sets forth the appropriate framework to govern the
respondent’s claim.
On remand from Attorney General Sessions’s 2018 opinion and order,
the immigration judge issued a new decision, which the Board affirmed.
Although the Board sought to follow the Attorney General’s opinion on
remand, I am referring and reviewing this matter to provide additional
guidance concerning three recurring issues in asylum cases involving
applicants who claim persecution by non-governmental actors on account of
the applicant’s membership in a particular social group: (1) whether
Attorney General Sessions’s 2018 opinion altered the existing standard for
determining whether a government is “unwilling or unable” to prevent
persecution by non-governmental actors; (2) whether a government that
makes efforts to stop the harm in third-party persecution cases is “unable or
unwilling” to prevent persecution; and (3) whether a protected ground must
be more than a but-for cause in order to be at least “one central reason” for
persecuting an asylum applicant. With this matter referred to me, I issue this
opinion to provide additional clarity on these three issues, and remand to the
Board for further proceedings applying the principles outlined herein.

I.
Attorney General Sessions’s decision in Matter of A-B- reiterated the
legal standard for determining when persecution committed by
non-governmental actors may be attributed to the government. As has long
been the case, an asylum applicant must establish that the harm she suffered
was “inflicted either by the government of a country or by persons or an
organization that the government was unable or unwilling to control.”
Matter of Acosta, 19 I&N Dec. 211, 222 (BIA 1985). In discussing that
standard, the Attorney General relied on several Federal court decisions that
have addressed the “unable or unwilling” standard, including the Seventh
Circuit’s recognition that an applicant must show that the government
200

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

condoned the private actions “or at least demonstrated a complete
helplessness to protect the victims.” Galina v. INS, 213 F.3d 955, 958
(7th Cir. 2000). That discussion did not alter the “unable or unwilling”
standard set forth in Matter of Acosta.
In the wake of the Attorney General’s opinion, some applicants have
argued that the decision’s reliance on the “complete helplessness” language
in Galina reflected a change in interpretation because that language was
supposedly inconsistent with the “unable or unwilling” standard. I disagree.
As the Second Circuit has recognized, that language is “not new,” but “well
grounded in circuit precedents”—decided before Attorney General Sessions
issued the opinion in Matter of A-B-. Scarlett, 957 F.3d at 333. The
“complete helplessness” language does not depart from the “unable or
unwilling” standard; the two are interchangeable formulations. See id.
at 332–33; see also Gonzales-Veliz, 938 F.3d at 233.
Before Matter of A-B-, several courts of appeals had used that language
as a way of describing when a government was “unable or unwilling” to
control persecution. See Guillen-Hernandez v. Holder, 592 F.3d 883,
886–87 (8th Cir. 2010) (quoting, with approval, “condoned it or at least
demonstrated a complete helplessness to protect the victims” language from
Galina, 213 F.3d at 958); Kere v. Gonzales, 252 F. App’x 708, 712 (6th Cir.
2007) (same); Shehu v. Gonzales, 443 F.3d 435, 437 (5th Cir. 2006) (same);
Hor v. Gonzales, 421 F.3d 497, 501–02 (7th Cir. 2005) (same);
cf. Ortiz-Araniba v. Keisler, 505 F.3d 39, 42 (1st Cir. 2007) (“An applicant
must show the government’s acquiescence in the persecutor’s acts or its
inability or unwillingness to investigate and punish those acts, and not just a
general difficulty preventing the occurrence of particular future crimes” (first
emphasis added)). The “two formulations accomplish the same purpose: to
show that an alien’s home government has more than difficulty . . .
controlling private behavior.” Gonzales-Veliz, 938 F.3d at 233 (internal
quotation marks omitted).
Nevertheless, the D.C. Circuit recently interpreted Matter of A-B- as
departing from the existing “unable or unwilling” standard and establishing
a new, heightened one. See Grace v. Barr, 965 F.3d 883, 889–900 (D.C. Cir.
2020). In so doing, the D.C. Circuit did not discuss the several circuit court
decisions to the contrary, but instead contended that “as a matter of plain
language, the two formulations are hardly interchangeable” and that the
Matter of A-B- standard “obviously” requires more culpability. Id.
at 898–99. Along with the Second and Fifth Circuits, I disagree. See supra
at 199 (discussing Gonzales-Veliz, 938 F.3d at 233, and Scarlett, 957 F.3d
at 333). Matter of A-B- did not alter the longstanding “unable or unwilling”
standard or implement a new, more stringent test for determining when
persecution by third parties may be attributed to the government. A
201

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

government that is unwilling to control or protect against private harm can
be said to “condone” it, in the ordinary sense of that word. See, e.g.,
Webster’s Third New International Dictionary 473 (1993) (condone means
“to permit the continuance of”). And the “completely helpless” formulation
identifies “as persecutors governments that are actually unable to protect
persons against private violence,” while ensuring “that a government is not
charged with persecution for failing to provide a particular standard of
protection, or for lapses in protection.” Scarlett, 957 F.3d at 333. This is
consistent with existing law, since “able” to protect has always been applied
as a matter of degree, rather than as a guarantee of absolute protection. See
Saldana v. Lynch, 820 F.3d 970, 977 (8th Cir. 2016) (“[A] government that
is ‘unable’ to control criminal activity cannot mean anything and everything
short of a crime-free society; the standard is more akin to a government that
has demonstrated ‘complete helplessness’ to protect victims of private
violence.”); Galina, 213 F.3d at 958 (“since a finding of persecution
ordinarily requires a determination that government authorities, if they did
not actually perpetrate or incite the persecution, condoned it or at least
demonstrates a complete helplessness to protect the victims”). The reference
in Matter of A-B- to this well-established formulation thus paraphrased
existing law concerning when, under the Immigration and Nationality Act
(“INA”), private-party violence may be attributed to a foreign government
as its own “persecution” because of an unwillingness or inability to control
it. 1

II.
No matter whether Matter of A-B- is viewed as changing the existing
standard for persecution, I conclude, in accordance with my authority to
interpret the INA, see 8 U.S.C. § 1103(a)(1), that Matter of A-B-’s
formulation appropriately clarifies the requisite governmental role in relation
to persecution by private actors for purposes of establishing refugee status. 2
1

Because the complete-helplessness standard and unwilling-or-unable formulations are
interchangeable expressions of the same substantive standard, the former is not a change
in policy that requires a reasoned explanation. But see Grace, 965 F.3d at 899–900
(holding that use of “complete helplessness” language constituted an unexplained change
in policy).
2
The Departments of Justice and Homeland Security recently promulgated regulations
to codify the definition of the term “persecution” consistent with case law:
For purposes of adjudicating an application for asylum under section 208 of the Act
or an application for withholding of removal under section 241(b)(3) of the Act,
persecution requires an intent to target a belief or characteristic, a severe level of

202

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

In cases where the applicant’s home government made efforts to prevent the
claimed persecution, an increasingly frequent question is how effective a
government’s protection from private violence must be to preclude a finding
of persecution. Adjudicators may benefit from guidance on the reasons for
the unwilling/unable to protect standard and guideposts for how to apply it
in particular cases. See Urbina-Dore v. Holder, 735 F.3d 952, 954 (7th Cir.
2013) (“The Board has used the ‘unwilling or unable to control’ formula
since 1964 yet has never attempted to quantify just how far a nation may
depart from perfect law enforcement without being deemed complicit in
private crimes.”). For the reasons explained below, the “complete
helplessness” formulation reflects an appropriate way to understand the
unwilling and unable standard—one that is consistent with the text of the
INA and the Attorney General’s discretion under the Act. Contra Grace,
965 F.3d at 897–99.
A.
One threshold question is how best to interpret “persecution” in this
context. The reason for requiring governmental involvement in persecution
is the longstanding premise that persecution is defined by a breach of the
home country’s duty to protect its citizens. See Rodas-Mendoza v. INS, 246
F.3d 1237, 1240 (9th Cir. 2001) (“[V]iolence ‘completely untethered to a
governmental system does not afford a basis for asylum.’” (internal citation
harm, and the infliction of a severe level of harm by the government of a country or
by persons or an organization that the government was unable or unwilling to control.
For purposes of evaluating the severity of the level of harm, persecution is an extreme
concept involving a severe level of harm that includes actions so severe that they
constitute an exigent threat. Persecution does not encompass the generalized harm
that arises out of civil, criminal, or military strife in a country, nor does it encompass
all treatment that the United States regards as unfair, offensive, unjust, or even
unlawful or unconstitutional. It does not include intermittent harassment, including
brief detentions; threats with no actual effort to carry out the threats, except that
particularized threats of a severe harm of immediate and menacing nature made by
an identified entity may constitute persecution; or, non-severe economic harm or
property damage, though this list is nonexhaustive. The existence of government
laws or policies that are unenforced or infrequently enforced do not, by themselves,
constitute persecution, unless there is credible evidence that those laws or policies
have been or would be applied to an applicant personally.
See Procedures for Asylum and Withholding of Removal; Credible Fear and Reasonable
Fear Review, 85 Fed. Reg. 80,274, 80,395 (Dec. 11, 2020) (to be codified at 8 C.F.R.
§ 1208.1(e)); see also id. at 80,386 (substantially similar language to be codified at 8 C.F.R.
§ 208.1(e)). Although this definition is not controlling on this particular case, it is
consistent with the parameters outlined in this case.

203

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

omitted)); see also 8 C.F.R. §§ 1208.13(a), 1208.16(b). As the Board noted
in one of its foundational decisions: “Traditionally, a refugee has been an
individual in whose case the bonds of trust, loyalty, protection, and assistance
existing between a citizen and his country have been broken and have been
replaced by the relation of an oppressor to a victim.” Matter of Acosta,
19 I&N Dec. at 235 (citing 1 Atle Grahl-Madsen, The Status of Refugees in
International Law 97, 100 (1966)); see also Harutyunyan v. Gonzales, 421
F.3d 64, 68 (1st Cir. 2005) (“[P]ersecution always implies some connection
to government action or inaction.”).
While every civilized state seeks to protect its citizens from harm, no
government can provide “a crime-free society.” Saldana, 820 F.3d at 977.
The level of inaction or ineffectiveness required to rise to the level of
persecution should, accordingly, be high. The Refugee Act should not be
read to guarantee freedom from crime, or even to guarantee the same
crime-fighting resources that are available in more wealthy countries. See
Scarlett, 957 F.3d at 333 (“The ‘complete helplessness’ formulation from
[Matter of A-B-] thus ensures that a government is not charged with
persecution for failing to provide a particular standard of protection, or for
lapses in protection. At the same time, it serves to identify as persecutors
governments that are actually unable to protect persons against private
violence . . . .”). The word “persecution” therefore should be read to require
that the government in the home country has fallen so far short of adequate
protection as to have breached its basic duty to protect its citizens, or else to
have actively harmed them or condoned such harm. Where the government
is actively engaged in protecting its citizens, failures in particular cases or
high levels of crime do not establish a breach of the government’s duty to
protect its citizenry. See, e.g., Velasquez-Gaspar v. Barr, 976 F.3d 1062,
1064–65 (9th Cir. 2020) (although Guatemala “has a long way to go in
addressing domestic violence,” substantial evidence, including Guatemala’s
efforts to curb violence against women, supported the determination that the
Guatemalan Government could have protected the alien against her abuser);
Ritonga v. Holder, 633 F.3d 971, 977–78 (10th Cir. 2011) (despite
voluminous documentation of violence against Christians in various parts of
Indonesia and some evidence of government tolerance, concluding that
record as a whole does not show government unable or unwilling to combat
such crimes); Burbiene v. Holder, 568 F.3d 251, 255–56 (1st Cir. 2009)
(Lithuanian Government was not unwilling or unable to combat human
trafficking, where it was making efforts to fight crime but had not been able
to eliminate it, because these efforts were like any other government that
experiences successes and setbacks in fighting crime).
This understanding of the “unable or unwilling” standard makes clear that
the government must have some role in or responsibility for the
204

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

“persecution.” 3 Furthermore, this interpretation provides reasonable and
appropriate constraints on the definition of “persecution” in this context.
I find no indication in the text or history of the INA that Congress intended
the United States to be the insurer of all high-crime jurisdictions, taking in
large numbers of victims of private criminal activity because their home
countries failed to provide the level of police protection found elsewhere.
Cf. Velasquez v. Sessions, 866 F.3d 188, 199 (4th Cir. 2017) (Wilkinson, J.,
concurring) (“The asylum statute is not a general hardship statute.”);
Barajas-Romero v. Lynch, 846 F.3d 351, 357 (9th Cir. 2017) (“For purposes
of asylum or withholding of removal, it is not enough that a person comes
from a wretched place, where life will most probably be far worse than if he
remains in the United States.”). Asylum law protects persons from severe
harm inflicted at the hands of their government on the basis of a protected
characteristic; it does not entitle everyone in the world to the same level of
safety that we enjoy in the United States.
I also stress that “unable” must mean more than the failure to prevent or
solve a particular crime. The phrase “unwilling or unable to protect” has
long excluded from the definition of “persecution” instances where a
government has taken efforts to punish wrongdoers who have already
committed a crime, even though the crime’s existence shows the government
was not able to prevent the harm in the first place. See, e.g., K.H. v. Barr,
920 F.3d 470, 475–78 (6th Cir. 2019) (Guatemalan Government was not
unwilling or unable to control private wrongdoers where after a child was
raped, the government mobilized to capture criminals and punish them).
Crime occurs in all societies, and governments discharge their duty to protect
their citizens by their efforts to detect and punish crime, as well as by their
efforts to prevent it. One should not focus narrowly on whether government
efforts to protect the applicant were effective in her specific case, or focus on
a few cases where perpetrators went unpunished. See Al Khalili v. Holder,
3

As courts of appeals have recognized, a government that is unaware of persecution
generally cannot be said to have some role or responsibility for it. Thus, an alien alleging
persecution by private actors may have difficulty establishing persecution on account of a
protected ground when he or she has failed to apprise authorities of the persecution. See,
e.g., Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1345 (11th Cir. 2007) (“Although the failure
to report persecution to local government authorities generally is fatal to an asylum claim . . .
it [may] be excused where the [alien] convincingly demonstrates that those authorities
would have been unable or unwilling to protect her, and for that reason she could not rely
on them.” (internal citation omitted)). An alien’s failure to apprise authorities of
private-actor persecution may be excused in narrow circumstances, see id., but it ordinarily
will be difficult for an alien to establish, counter-factually, that authorities would have been
unwilling or unable to help him or her individually if they had been aware of the
persecution. As necessary or appropriate, the Board may address this point further upon
remand.

205

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

557 F.3d 429, 436 (6th Cir. 2009) (despite fact that some perpetrators got
light sentences, Jordanian government was not unwilling or unable to protect
male applicant from honor killings); cf. Juan Antonio v. Barr, 959 F.3d 778,
799–800 (6th Cir. 2020) (Boggs, J., concurring) (“It is an unfortunate truth
that even in this country there are many occasions when our local
governments have done no more than Guatemala did here, with far more
tragic outcomes . . . . It seems a bit of a stretch to charge Guatemala with
unwillingness to enforce its laws simply because it is not always successful.
If that is the standard, the number of countries from which persecution could
be claimed under this heading would undoubtedly multiply greatly.”).
Absolute prevention of private criminal acts is a standard that any
country—including our own—would fail. According to the Department of
Justice’s Bureau of Justice Statistics, in 2019 there were over 2 million
serious violent crimes in the United States and over 1 million incidents of
domestic violence. See Bureau of Justice Statistics, U.S. Dep’t of Justice,
NCJ 255113, Criminal Victimization, 2019, at 3 tbl.1, 5 tbl.3 (Sept. 2020).
And according to another report, even when domestic violence incidents are
reported, a criminal complaint is filed only 48% of the time, and the offender
was arrested or charged only 39% of the time. See Bureau of Justice
Statistics, U.S. Dep’t of Justice, NCJ 250231, Police Response to Domestic
Violence, 2006–2015, at 1 (May 2017).
In even the most well-functioning, well-funded of criminal justice
systems, innocent people will be victimized by crime, the police will at times
prove ineffective, and the guilty may go unpunished. Cf. Cece v. Holder,
733 F.3d 662, 679 (7th Cir. 2013) (Easterbrook, J. dissenting) (“Crime may
be rampant in Albania, but it is common in the United States too. People are
forced into prostitution in Chicago. Must Canada grant asylum to young
women who fear prostitution in the United States, or who dread the risk of
violence in or near public-housing projects?” (internal citation omitted)). But
the inability to eradicate private crime does not establish in any measure that
a government is affirmatively persecuting its own citizens. See, e.g.,
Urbina-Dore, 735 F.3d at 954 (“Many places in the United States endure
high levels of violence without any suggestion that the police and judiciary
have abetted criminals in ‘persecution’ of persons whose property is stolen
or whose lives are threatened.”); Nahrvani v. Gonzales, 399 F.3d 1148, 1154
(9th Cir. 2005) (where German police took reports, investigated, and did not
solve crimes, government was not unwilling or unable to control alleged
persecutors). There must be far more before a decision maker may
reasonably conclude that a foreign country is “unable or unwilling” to
prevent persecution.

206

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

B.
An additional factor to consider in determining whether a country is
“unable or unwilling” is the possibility of internal relocation. See 8 C.F.R.
§ 208.13(b)(2)(ii), (b)(3). Persecution requires that “the bonds of trust,
loyalty, protection, and assistance existing between a citizen and his country
have been broken,” Matter of Acosta, 19 I&N Dec. at 235, such that asylum
in a foreign country is warranted. If an alien may reasonably relocate within
his home country to avoid persecution, then that may show that the failure to
prevent private violence is localized and the foreign country is not itself
“unwilling or unable” to prevent persecution.
Although evidence of localized police apathy or incompetence may
indicate a government’s unwillingness or inability to prevent persecution, in
many cases the localized apathy is just that—localized. See, e.g., Vahora
v. Holder, 707 F.3d 904, 908–09 (7th Cir. 2013) (where local police and
political leaders participated in communal violence, but country reports
showed national government was pursuing efforts to bring them to justice,
government was not unwilling or unable to control); Harutyunyan, 421 F.3d
at 69 (“[A] finding that violence is localized supports a determination that
the violence does not constitute persecution.”). The applicant may receive
effective government protection by relocating within their home country,
where the attitudes of local authorities may be different.
As Attorney General Sessions noted,
An immigration judge, “in the exercise of his or her discretion, shall deny the asylum
application of an alien found to be a refugee on the basis of past persecution” if it is
“found by a preponderance of the evidence” that “the applicant could avoid future
persecution by relocating to another part of the applicant’s country of
nationality, . . . and under all the circumstances, it would be reasonable to expect the
applicant to do so.”

Matter of A-B-, 27 I&N Dec. at 344–45 (quoting 8 C.F.R.
§ 1208.13(b)(1)(i)(B)). This requirement reflects the Board’s longstanding
view that the asylum “analysis must still consider whether government
protection is available, internal relocation is possible, and persecution
extends countrywide.” Matter of M-E-V-G-, 26 I&N Dec. 227, 243 (BIA
2014).

III.
To establish eligibility for asylum, an applicant must show a nexus
between past or feared future persecution and one of the protected grounds
(race, religion, nationality, membership in a particular social group, or
207

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

political opinion). See 8 U.S.C. § 1158(b)(1)(A); see also 8 U.S.C.
§ 1101(a)(42)(A) (defining a refugee as one who has suffered or has a
well-founded fear of persecution “on account of” a protected ground). This
requires proof that the persecutor knew or believed that the applicant had one
of these protected characteristics, and that knowledge or belief motivated the
persecutors’ harmful actions against the applicant. INS v. Elias-Zacarias,
502 U.S. 478, 482 (1992). Concerned with how this standard was being
applied in cases in which the alleged persecutor had more than one plausible
motive for harming the victim, Congress enacted the REAL ID Act of 2005,
Pub. L. No. 109–13, 119 Stat. 302, “to create a uniform standard” for
assessing motivation. Matter of N-M-, 25 I&N Dec. 526, 531 (BIA 2011)
(citing H.R. Rep. No. 109-72, at 163 (2005) (Conf. Rep.)). An
accompanying congressional committee report specifically noted that Ninth
Circuit cases requiring only that the applicant’s persecutor was motivated “at
least in part” by the protected ground had “‘undermined a proper analysis of
mixed motive cases.’” Id. (quoting H.R. Rep. No. 109-72, at 163). To
address these concerns, the REAL ID Act clarified that the alien’s protected
characteristic must be “at least one central reason for persecuting the
applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added).
In one of the first major cases to reach a court of appeals after the REAL
ID Act, the Ninth Circuit held that a central reason is “one that is ‘primary,’
‘essential,’ or ‘principal,’” and that “represents more than a mere ‘part’ of a
persecutor’s motivation,” Parussimova v. Mukasey, 555 F.3d 734, 740 (9th
Cir. 2009) (considering the ordinary and natural meaning of “central”), and
observed that “the REAL ID Act places a more onerous burden on the asylum
applicant” than the one that the Ninth Circuit had previously applied, id.
at 740. Because “[a] ‘central’ reason is a reason of primary importance to
the persecutors, one that is essential to their decision to act,” id. at 741, the
Ninth Circuit agreed with the Board that “the protected ground cannot play
a minor role in the alien’s past mistreatment or fears of future mistreatment,”
id. (quoting Matter of J-B-N- & S-M-, 24 I&N Dec. 208, 214 (BIA 2007)).
In Matter of N-M-, the Board adopted this standard, holding that: “In cases
arising under the REAL ID Act . . . an alien must demonstrate that the
persecutor would not have harmed the applicant if the protected trait did not
exist.” 25 I&N Dec. at 531 (citing Parussimova, 555 F.3d at 741).
In subsequent cases, the Board refined these observations into a
two-pronged test for determining whether a protected ground is “one central
reason” for an asylum applicant’s persecution. To establish the necessary
nexus, the protected ground: (1) must be a but-for cause of the wrongdoer’s
act; and (2) must play more than a minor role—in other words, it cannot be
incidental or tangential to another reason for the act. See Matter of L-E-A-,
27 I&N Dec. 40, 43–44 (BIA 2017) (“Matter of L-E-A- I”), aff’d in relevant
208

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

part, 27 I&N Dec. 581, 584–85 (A.G. 2019) (“Matter of L-E-A- II”). It is
not sufficient for the applicant to establish simply that a particular social
group exists, and that the members of that group experienced harm. Matter
of L-E-A- I, 27 I&N Dec. at 45.
In Matter of L-E-A- I, the Board explained that if the wrongdoer has no
animus against the protected characteristic, and the only significance of the
protected characteristic to him is as a means to an end, then the protected
characteristic is only “incidental” to the wrongdoer’s motivation. 27 I&N
Dec. at 45–46. In that case, a cartel targeted the applicant because he was a
member of his family, but only because it wanted to use his father’s store to
sell drugs. The applicant sought asylum, relying on a particular social group
of his father’s immediate family. But the evidence did not show that the
cartel had “any animus against the family or the [applicant] based on their
biological ties, historical status, or other features unique to that family unit.”
Id. at 46–47. The Board held that “the fact that a persecutor targets a family
member simply as a means to an end is not, by itself, sufficient to establish a
claim, especially if the end is not connected to another protected ground.”
Id. at 45; see also Gonzalez-Posadas v. Att’y Gen. U.S., 781 F.3d 677, 686
(3d Cir. 2015) (holding that persecutors’ use of homophobic slurs against an
applicant who claimed asylum on the basis of his sexual orientation did not
satisfy the nexus requirement because “the abusive language was a means to
an end—namely cowing [the applicant] into paying them off or joining their
gang”). In other words, the applicant’s status as a member of his father’s
immediate family may have been a but-for cause of the harm he suffered, but
it was only incidental to the persecutor’s motivation, not a “central” reason
for it.
In mixed-motive cases, the Fourth Circuit (where this case originated) has
applied a broader standard than the Board or its sister circuits. See Matter of
L-E-A- I, 27 I&N Dec. at 46 n.3 (recognizing a potential divergence between
the Fourth Circuit’s and the Board’s nexus jurisprudence). The Fourth
Circuit asks whether the protected characteristic, even if intertwined with
another motive, is “why [the applicant], and not another person, was
threatened” or harmed. Alvarez Lagos v. Barr, 927 F.3d 236, 250 (4th Cir.
2019). Even if the protected characteristic is only used opportunistically, the
Fourth Circuit appears to believe that a causal relation is sufficient to
establish nexus as a matter of law. Id. at 250–51. As summarized recently
by the Fourth Circuit:
A sufficient nexus exists where membership in a particular social group is why the
applicant, rather than some other person, is targeted for persecution. This principle
applies whether the persecution is motivated by freestanding animus against the
group, or by some other motive like gang recruitment, extortion, or revenge. Rather
than focusing on the persecutor’s reasons for targeting the group, we ask whether

209

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

membership in the group explains the decision to target the applicant instead of
someone else.

Perez-Morales v. Barr, 781 F. App’x 192, 196 (4th Cir. 2019) (internal
citations omitted).
The Fourth Circuit’s recent interpretation of the INA’s nexus requirement
significantly departs from the standard articulated by the Board, and earlier
precedent of the Fourth Circuit, and it would essentially eliminate the second
prong of the Board’s test. Under the Fourth Circuit’s recent precedents, it
appears to be sufficient for the applicant’s protected status to be a but-for
cause of the harm she suffers, regardless of whether that status is only
incidental or tangential to another reason.
For instance, in
Zavaleta-Policiano v. Sessions, 873 F.3d 241, 244 (4th Cir. 2017), the Fourth
Circuit reviewed a Board decision ordering an asylum applicant removed to
El Salvador because she failed to show persecution on account of her family
membership. Although the applicant testified that a Salvadoran gang had
threatened and harassed her because of her membership in the Policiano
family, the Board held that she failed to establish that the gang’s threats were
motivated, as one central reason, by her family ties. Id. at 246. Relying on
the extortion notes that the gang sent to the applicant which indicated no
evidence of animus against the applicant’s family, the Board affirmed the
immigration judge’s finding that the gang was motivated by its general desire
to terrorize society as a means of obtaining greater influence and power in
the region. Id. at 248.
The Fourth Circuit reversed, beginning its nexus analysis with the
mistaken premise that the Board had required that the applicant prove that
“the gang’s threats were ‘exclusively’ motivated by her family ties.” Id.
at 250. But this misconstrues the Board’s nexus analysis. In its first major
case considering the new asylum provisions in the REAL ID Act, the Board
expressly concluded that “aliens whose persecutors were motivated by more
than one reason continue to be protected under section 208 of the [INA] if
they can show a nexus to a protected ground.” Matter of J-B-N- & S-M-, 24
I&N Dec. at 213 (emphasis added). Nevertheless, the Fourth Circuit
concluded that the Board erred because the applicant’s membership in the
Policiano family was a but-for cause of the harm she suffered; her
“relationship to her father is why she, rather than some other person, was
targeted for extortion.” Zavaleta-Policiano, 873 F.3d at 250. The Fourth
Circuit opinion thus appears to read the “at least one central reason”
requirement to allow any but-for cause of harm to qualify as a central reason,
regardless of whether that cause is only incidental or tangential to the
wrongdoer’s actual motivation. But see Quinteros-Mendoza v. Holder, 556
F.3d 159, 164 (4th Cir. 2009) (citing with approval Board precedent that “the
REAL ID Act requires a protected ground to be the central reason or even a
210

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

dominant central reason for persecution, only that it cannot be an ‘incidental,
tangential, superficial, or subordinate’ reason” (quoting Matter of J-B-N- &
S-M-, 24 I&N at 214)).
I believe that the Fourth Circuit’s recent interpretation of “one central
reason” is not the best reading of the statutory language. Before the REAL
ID Act, the INA already required that an alien establish that she satisfies the
definition of a refugee, which requires persecution to be “on account of” the
alien’s protected status, 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A) (2005).
As the Supreme Court recognized, statutory phrases such as “on account of,”
“because of,” or “results from” all require but-for causation. See Univ. of
Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 351–57 (2013) (“because” in
Title VII of Civil Rights Act of 1964 requires plaintiffs to establish retaliation
claims according to traditional principles of but-for causation); Gross v. FBL
Fin. Servs., Inc., 557 U.S. 167, 176 (2009) (treating “because of” and “on
account of” as equivalents, which entail but-for causation); see also Burrage
v. United States, 571 U.S. 204, 212 (2014) (“Where there is no textual or
contextual indication to the contrary, courts regularly read phrases like
‘results from’ to require but-for causality.”). But-for causation is “the
minimum requirement for a finding of causation.” Burrage, 571 U.S. at 211.
Thus, in the asylum context, the phrase “on account of” in the INA’s
definition of refugee may require that an applicant’s protected status be a
but-for cause of the applicant’s persecution.
In the REAL ID Act, however, Congress layered on the additional
requirement that an alien show that her protected status is “at least one central
reason for persecuting the applicant.” See 8 U.S.C. § 1158(b)(1)(B)(i).
I believe that the best way to read this new requirement is that it requires
more than but-for causation. To conclude otherwise, as the Fourth Circuit
appears to do, would render the REAL ID Act’s additional language mere
surplusage. This is why the Board established a two-pronged test for proving
nexus: the applicant’s protected status must be both a but-for cause of her
persecution and it must play more than a minor role that is neither incidental
nor tangential to another reason for the harm or a means to a non-protected
end. See Matter of L-E-A- I, 27 I&N Dec. at 43–44.
My conclusion that this reflects the better interpretation of the REAL ID’s
Act’s “one central reason” requirement is further supported by the fact that
the Board’s test generally accords with a much greater swath of Federal court
of appeals precedent than does the Fourth Circuit’s approach. Other circuits
have taken an approach similar to that of the Board, declining to find the
necessary nexus when the alien’s protected status—despite being a but-for

211

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

cause of the harm she suffered or fears—is only incidental to the wrongdoer’s
primary motivation. 4
For these reasons, I conclude that the two-pronged test articulated by the
Board in Matter of L-E-A- I is the proper approach for determining whether
an asylum applicant has satisfied the nexus requirement in mixed-motive
cases.
4

See, e.g., Reyes Almendarez v. Barr, 817 F. App’x 35, 40 (6th Cir. 2020) (“Petitioners
fail to show that the familial connection was at least one central reason for persecuting
them, as opposed to, for instance, the gang’s actions being a result of its general, criminal
goal of enacting revenge on one who reports gang activities to the police. Put differently,
harming Lidia’s family was a means to achieve some other goal, not an end in itself.”
(internal quotation marks and citation omitted)); Zapata Suquilanda v. Att’y Gen. U.S., 816
F. App’x 723, 725 (3d Cir. 2020) (citing Matter of L-E-A- II and reasoning that family
membership was not a central reason, where it was just a means to an end of gaining land);
Contreras-Mejia v. Barr, 815 F. App’x 694, 699 (4th Cir. 2020) (per curiam) (“[T]he
record illustrates that Contreras’s past persecution was linked only to his refusal to join the
MS-13 gang, and not to his family membership.”); Ferreyra v. Barr, 962 F.3d 331, 338
(7th Cir. 2020) (“The evidence must show that family membership was the motivation for
the persecution . . . . The fact that [Ferreyra’s] membership in the family may have made
him more accessible is not sufficient.”); Gonzales-Veliz, 938 F.3d at 225, 234 (substantial
evidence supported finding that applicant’s ex-partner harmed her as retribution for suing
him for child support, not because of her status as a Honduran women who was unable to
leave a relationship); Rivas v. Sessions, 899 F.3d 537, 542 (8th Cir. 2018) (“The evidence
established only that gang members persecuted Rivas because she was a witness to her
brother’s shooting, was one of the last people to see him before he went into hiding, and
had information concerning his whereabouts. The record does not compel a conclusion
that family relationship—independent of these other factors—was a central reason for
persecution.”); Ruiz-Escobar v. Sessions, 881 F.3d 252, 260 (1st Cir. 2018) (affirming
holding of no nexus between family and persecution where the evidence showed that “Los
Cachiros sought to obtain the Ruiz family’s land, not that the narcotraffickers had a
continuing interest in harming the Ruiz family once they gained possession of that land.”);
Reyes v. Sessions, 750 F. App’x 656, 660–61 (10th Cir. 2018) (even assuming particular
social group of “females in El Salvador” was cognizable, gender was “tangential and even
subordinate” to the more important reason for the abuse—the applicant’s vulnerability);
Cruz v. U.S. Att’y Gen., 746 F. App’x 869, 872 (11th Cir. 2018) (per curiam) (“The fact
that a persecutor targets a family member as a means to an end is not, by itself, sufficient
to establish a claim, especially if the end is not connected to another protected ground.”).
But see Gonzalez Ruano v. Barr, 922 F.3d 346, 356 (7th Cir. 2019) (husband’s family
relationship to his wife was “the reason he, and not someone else, was targeted” (citing
Hernandez-Avalos v. Lynch, 784 F.3d 944, 950 (4th Cir. 2015))); Ayala v. Sessions, 855
F.3d 1012, 1020 (9th Cir. 2017) (extortion could constitute persecution on account of a
family, where criminals selected the applicant for extortion because her family owned
hotels); Paloka v. Holder, 762 F.3d 191, 198 (2d Cir. 2014) (“[B]eing a victim of a crime
or even being a likely target for criminal opportunistic behavior does not necessarily
preclude the existence of a valid asylum claim if the claimant would likely be targeted
because of her membership in a sufficiently defined social group.”).

212

Cite as 28 I&N Dec. 199 (A.G. 2021)

Interim Decision #4006

IV.
As explained above, I understand that existing case law in certain circuits
may conflict with my conclusions that (1) Matter of A-B- reiterated and did
not change the legal standard for determining when “persecution” by third
parties may be attributed to the government; and (2) more than but-for
causation is required to show that the alien’s protected characteristic is “at
least one central reason” for the persecution. In my view, however, those
decisions were made without the benefit of clear and controlling
interpretations of the statutory “unable or unwilling,” “persecution,” and
“one central reason” requirements. See Nat’l Cable & Telecomms. Ass’n
v. Brand X Internet Servs., 545 U.S. 967, 982 (2005) (“A court’s prior
judicial construction of a statute trumps an agency construction otherwise
entitled to Chevron deference only if the prior court decision holds that its
construction follows from the unambiguous terms of the statute and thus
leaves no room for agency discretion.”). The statutory language of the INA
and the REAL ID Act do not unambiguously resolve these issues. See, e.g.,
Grace, 965 F.3d at 897 (“persecution” is ambiguous); Sanchez v. U.S. Att’y
Gen., 523 F. App’x 682, 684 (11th Cir. 2013) (per curiam) (phrase “one
central reason” is ambiguous). The Attorney General “has primary
responsibility for construing ambiguous provisions in immigration laws” and
his “reasonable construction” of such ambiguous terms “is entitled to
deference” under Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837, 844 (1984). Matter of A-B-, 27 I&N Dec. at 326. With this in
mind, I have exercised my discretion in choosing what I view as the best
interpretation of the statute.
I remand this matter to the Board to issue a new opinion consistent with
this opinion.

213

